 In the Matter of REVERP' COPPER AND BRASS INCORPORATED (NEW BED-FORD DIVISION), EMPLOYERandINTERSTATE METAL WORKERS UNIONDIVISION OFMECHANICSEDUCATIONAL SOCIETY OF AMERICA,PETITIONERCase No. 1-R-..5ttC.-Decided Jm),e 12, 19Mr. John H. El ikenberg,of Rome, N. Y., for the Employer.Mr. Frank O. Edwards,of New Bedford, Mass., for the Petitioner.Mr. Bernard L. Balieer,of counsel to the Board.DECISIONANI)DIRECTION OF ELECTIONSUpon a petition duly filed, hearing in this case was held at NewBedford,Massachusetts, on February 25, 1947, before Thomas H.Ramsey, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National LaborRelationsBoard makes the following:FINDINGS OF F.w,rI.THE BUSINESS OF Till" 10111111LOY1"RThe Employer is a Maryland corporation with main offices in NewYork City and various divisions located in the States of Illinois,Maryland, Michigan, New York and the Commonwealth of Massa-chusetts.The New Bedford, Massachusetts, plant of the Employer,the only plant involved in this proceeding, is engaged principally inthe processing of non-ferrous metals.During 1946, the New BedfordDivision purchased copper, zinc, nickel, and other non-ferrous metals,exceeding $1,000,000 in value, 90 percent of which originated outsidethe Commonwealth of Massachusetts.During the same period, salesexceeded $1,000,000 in value, :i0 percent of which was shipped to pointsoutside the Commonwealth of Massachusetts.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.74 N L R B, No. 2288 REVERE COPPER AND BRASS INCORPORATEDII. THE ORGANIZATION INVOLVED89The Petitioner is a labor organization, claiming to represent em-ployees of the Employer.III.TIIE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNIT ; THE DETERMINATION OF REPRESENTATIVESThe Petitioner seeks a unit of all main office clerical employees(including the mechanical engineering, production, methods, cost ac-counting, pay roll and bonus, purchasing, general accounting, billingand order entry, sales, tabulating, traffic, stenographic and general,and cashier's departments), and mill clerical employees, excludingexecutives, confidential secretaries, personnel department employees,time-study engineering department employees, and supervisory em-ployees.'The Employer agrees generally to the unit sought by thePetitioner, but desires to exclude from the unit mill clerical em-ployees, draftsmen, apprentice draftsmen, and certain individualsdiscussed hereinafter who the Employer contends are confidential, su-pervisory, or managerial employees.The parties agree that clerksin the Employer's Sales Branch Offices, and janitors should be ex-cluded from the unit.2Draftsmen and apprentice draftsmen:The draftsmen design newequipment and make prints and lay-outs Necessary to build tools,equipment, and machinery.After "laying out" a job, they estimateits cost, order necessary material, and direct the installation of theequipment.The draftsmen are required to have a college educationin mechanical engineering or its equivalent in technical and practicalknowledge.Their salary is substantially higher than that of theclerical employees. In view of their technical functions, we shall ex-clude the draftsmen and apprentice draftsmen from the unit.3Weshall, however, include the clerk in the drafting department.,Secretaries:The Employer desires to exclude the secretaries to themethods supervisor, the technical advisor and the assistant sales man-'The Petitioner currently represents the Employer's production and maintenanceemployees2There are approximately 120 employees in the alleged appropriate unit9Matter ofU. S. Electrical Motors Inc,65 N. L R B. 1474. 90DECISIONSOF NATIONALLABOR RELATIONS BOARDagers, on the ground that they are confidential employees. The recorddoes not reveal, however, that the afore-mentioned executives makerecommendations regarding or participate in the formulation of theEmployer's over-all labor relations policy.We find, therefore, thatthe secretaries in question do not act in a confidential capacity to per-sons who exercise managerial functions in the field of labor relations.Accordingly, we shall include them in the unit.Cost Ledger Bookkeeper:The Employer contends that the costledger bookkeeper should be excluded as a confidential employee, inas-much as he utilizes the material prepared by other cost accountingclerks to compile manufacturing and sales cost reports and profit andloss analyses.Although such information may be confidential froma business standpoint, it does not relate directly to labor relationsmatters.'Accordingly, we find that he is not a confidential employeeas defined by the Board.The Employer further contends that this employee is supervisory,inasmuch as he is responsible for the work schedules of other em-ployees.However, the cost ledger bookkeeper testified at the hearingthat he had never exercised or been told that he possessed supervisoryauthority.We are of the opinion that the record does not establishthat he possesses authority to hire, promote, or discharge any em-ployees, or effectively to recommend such action.Inasmuch as we find that the cost ledger bookkeeper is neither aconfidential nor supervisory employee within the Board's usual defi-nition of those terms, we shall include him.General Ledger Bookkeeper:This employee maintains and compilesreports showing operating costs, from which the Employer's profitand loss is determined.The Employer desires his exclusion as a con-fidential employee.For the reasons set forth above in regard to thecost ledger bookkeeper, we do not find that lie enjoys a confidentialstatus.We shall, therefore, include him.Assistant Supervisors :The Employer desires the exclusion of cer-tain employees who it alleges act as assistant supervisors i n the pay-roll and bonus, stenographic and general, and billing and order entrydepartments.5These employees assign work, supervise its perform-ance and have the power effectively to recommend the hiring anddischarge of employees within their jurisdiction.We find that theyare supervisory employees, and we shall therefore exclude them.Switchboard and Teletype Operators:The switchboard operatorperforms the usual duties of a telephone operator. Since it is her*Matterof Alunsnnie Company of America,61 N. L R B 1066, at pages 1072 and 1073.6E T De Moranville,M M Mansfield,E A Cataldo and A D Bruce REVERE COPPER AND BRASS INCORPORATED91duty' only to see that proper connections are made, contrary to thecontention of the Employer, she would not acquire confidential in-formation concerning labor relations matters in the normal per-formance of her duties.We shall therefore include her.6Although the Employer alleges that the teletype operator, whoalso serves as relief switchboard operator, receives teletype messagesdealing with labor, sales, and financial matters, the record does notestablish that the Employer customarily receives or transmits con-fidential information regarding labor relations matters over the tele-type machine or that the teletype operator obtains such informationin the normal course of her duties.We shall, therefore, include theteletype operator in the xuiit.7Assistant to the Assistant Treasurer and Cashier:This employeeprepares the weekly pay roll for employees in the unit 'hereinafterfound appropriate, as well as for executives and other representativesof management. It is alleged by the Employer that these salary fig-ures are confidential and that therefore this employee should be ex-cluded as a confidential employee.The Employer further contends,in effect, that this employee is also managerial, inasmuch as in theabsence of the cashier, an executive of the Employer, she acts in hisstead.However, the record does not show that such substitution oc-curs frequently or with any degree of regularity or that it entails themaking of executive decisions or the formulation of managementpolicy.We find that this employee is neither confidential nor man-agerial within the Board's usual definition of those terms; we shallinclude her in the unit.Mill Clerics:The Petitioner desires mill clerks and main office cleri-cal employees to be included in the same unit. The Employer main-tains such inclusion would be inappropriate because the interests ofthe mill clerks are more closely allied to those of the production andmaintenance employees.Where the' parties are in dispute with refer-ence to the composition of a production and maintenance unit, theBoard customarily includes plant clerical employees in the same unitas the production and maintenance employees.'We are also of theopinion that where, as here, the dispute involves the composition of aclerical unit, and there is a ldibor organization seeking to represent orcurrently representing the production and maintenance employees,the plant clerical employees should be included in the production andmaintenance unit.However, inasmuch as these employees have not6Matter ofAlznnnam Company/ of America, supra,at page 1073Matter of BethlehemSteel Coipoyation,52 N L R B 1217,Matterof AluminumCompany ofAmerica, supra8Matter of Goodman ManufacturingCompany,58 N L R B 531 ,Matterof AmericanLocomotiveCompany, 67 NL It B 1123. 92DECISIONSOF NATIONALLABOR RELATIONS BOARDbeen included in the production and maintenance unit currently rep-resented by the Petitioner,we shall direct that a separate election beheld to determine their desires in the matter.9Accordingly,we shallmake no finding with respect to the unit placement of the foregoing em-ployees pending the outcome of the election.If in such election themill clerks select the Petitioner as their, bargaining representative,they will be taken to have indicated their desire to be included in theexisting unit of production and maintenance employees and the Peti-tionermay bargainfor them as part of such unit.We find that all main office clerical employeesat theEmployer'sNew Bedford Division plant, including the secretaries to the methodssupervisor, technicaladvisor and assistantsalesmanagers,the costledger bookkeeper,the general ledger bookkeeper,the switchboard op-erator, the teletype operator, the clerk inthe draftingdepartment, andthe cashier's assistant,but excluding executives,confidential secretaries,personnel departmentemployees,time=studyengineering departmentemployees, draftsmen, apprentice draftsmen,the assistant supervisorsof the bonusand pay-roll, stenographicand general, and orderand bill-ing departments,and all supervisory employeeswith authorityto hire,promote, discharge,discipline, or otherwiseeffect changes in the statusof employees,or effectively recommend such action,constitute a unitappropriate for the purposes of collective bargainingwithinthe mean-ing of Section9 (b) of the Act.We shall directthatseparate elections by secret ballot be-held amongthe employees in the unit found appropriate above and among the em-ployees atthe Employer'sNew Bedford Division plant, in the follow-ing voting group :(1)All mill clerical employees,excluding supervisoryemployeeswith authority to hire, promote,discharge,discipline,or otherwise ef-fect changes in the status of employees,or effectively recommend suchaction.As previously indicated,we shall at this time make no final deter-mination with respect to the appropriate unit of mill clerical em-ployees pending the outcome of the election herein directed amongthem.'DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Revere Copper and Brass Incorpo-rated (New Bedford Division), New Bedford, Massachusetts, electionsby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under the di-Matterof Armour and Company,64 N L.R. B. 230. REVERE COPPER AND BRASS INCORPORATED93rection and supervision of the Regional Director for the First Region,acting in this matter as agent for the National Labor Relations Board,and subject to Sections 203.55 and 203.56, of National Labor RelationsBoard Rules and Regulations-Series 4, among the employees in theunit and in the voting group described in Section IV, above, who wereemployed during the pay-roll period immediately preceding the date ofthis Direction, including employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laid off,and including employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the elections, to determinewhether or not they desire to be represented by Interstate Metal Work-ers Union Division of Mechanics Educational Society of America, forthe purposes of collective bargaining.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Elections.